        Case 3:21-cv-00372-LC-EMT Document 9 Filed 08/26/21 Page 1 of 2


                                                                                 Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

JUSTYN PATRICK COURSON,
FDOC Inmate No. J43079,
    Plaintiff,

vs.                                                   Case No.: 3:21cv372/LAC/EMT

MARK INCH,
     Defendant.
_____________________________/

                                         ORDER

       The chief magistrate judge issued a Report and Recommendation on July 21,

2021 (ECF No. 8).             The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

       Having considered the Report and Recommendation, I have determined it

should be adopted.

       Accordingly, it is ORDERED:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No.

8) is adopted and incorporated by reference in this order.

       2.     The clerk is directed to transfer this action to the United States District




Case No.: 3:21cv372/LAC/EMT
        Case 3:21-cv-00372-LC-EMT Document 9 Filed 08/26/21 Page 2 of 2


                                                                             Page 2 of 2

        Court for the Middle District of Florida for all further proceedings and close

the case.

       DONE AND ORDERED this 26th day of August, 2021.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv372/LAC/EMT
